Citation Nr: 1126103	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to December 5, 2007 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976 and from January 1979 to March 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's claim for a TDIU was received on December 5, 2007.  According to the record, it was not factually ascertainable that he was unemployable at any time between December 5, 2006 and December 5, 2007 and there are no earlier pending open claims for a TDIU of record.


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2007 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in February 2008 and October 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his initial claim for a TDIU, along with his subsequent claim for an earlier effective date for a TDIU.  He was also informed of his and VA's responsibilities in claims development.  Additionally, the Veteran was informed of how effective dates are assigned when claims for increase are granted.  After issuance of the letters the claim was adjudicated by the November 2008 rating decision.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA records, private medical records and the report of a VA examination.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  



II.  Factual Background

In a July 1991 letter, a treating VA pulmonary physician indicated that as of July 23, 1991 to August 6, 1991, the Veteran was advised to discontinue his employment due to medical problems. 

An April 1992 operative report shows that the Veteran underwent a left thoracotomy and wedge resection of a superficial mass on the lung.  Pathology came back as granulomatous disease, consistent with old tuberculosis. 

In a May 1992 letter, an assistant manager from a bingo hall indicated that he could not hire the Veteran due to health concerns.  

In a separate May 1992 letter, the owner of Thorpe Enterprises also indicated that the Veteran could not be used as an employee because of his present health condition.  The owner noted that both his physical limitations and insurance concerns prevented the Veteran from being an employee.  

On a May 1992 formal claim for a TDIU, the Veteran indicated that in April 1992 VA had removed part of one of his lungs.  As a result, he was not able to do any type of work.  

In an August 1992 rating decision, the RO confirmed and continued the 60 percent rating for the Veteran's bronchial asthma.  The RO also denied entitlement to a TDIU.  The Veteran subsequently filed a notice of disagreement, and in February 1993, the RO issued a statement of the case.  The record shows that the Veteran did not file a subsequent substantive appeal, thus making the August 1992 rating decision final.  

In a July 2002 statement, the Veteran indicated that he was seeking an increase in disability compensation.  He noted that he had earlier been found to have tuberculosis and that the disease should be considered as part of his service connected disability.  This was taken as a service connection claim.  Appellant was informed that he needed to submit additional evidence to reopen or open the claim.  No evidence was submitted in a timely fashion and the claim is considered abandoned.

In a December 5, 2007 report of contact, an RO employee noted that the Veteran had called with an interest in applying for a TDIU.  The Veteran filed a formal claim for a TDIU on December 6, 2007.  The formal claim indicates that the Veteran had last worked in plumbing for Ivey Mechanical from 1996 to 1997 earning as much as $1120 per month.  Prior to that he had worked for the highway department from 1987 to 1988 earning as much as $900 per month.  The record also reveals that the appellant was incarcerated from 2000 to 2005.

On February 2008 VA examination, the examiner concluded that the Veteran's service connected pulmonary disease was severe enough to preclude any type of physical work and to restrict him to sedentary work.  

In a September 2008 rating decision, the RO granted service connection for granuloma due to tuberculosis.  The disability was included in the existing 60 percent rating for the Veteran's bronchial asthma, which has been in effect since 1987.  

In his December 2008 notice of disagreement, the Veteran indicated that he had applied for a TDIU rating in the past.  Also, he had heard that there had been incidents of shredding of documents from Veteran's claims files at various RO's and was concerned that some of his documents may have been shredded, including the prior claim.  

In his September 2009 Form 9, the Veteran indicated that the effective date of his award should go back to the original date that he filed the claim.

In September 2010, the Veteran submitted an earnings statement from the Social Security Administration (SSA).  The statement showed earnings from 1971 to 1978.  

During the March 2011 Board hearing, the Veteran testified that while working prior to filing his 1992 claim, he got to the point that he could not breathe due to his asthma.  He noted that his treating physician wrote a letter to VA saying that due to the Veteran's medical condition, he needed to resign from work.  Subsequently, the Veteran's boss from the highway department also filled out a VA form indicating that the Veteran could not perform his job due to medical reasons.  He also indicated that he did appeal the decision denying him entitlement to a TDIU in 1992.  Additionally, he noted that subsequent to 1992 he attempted to work again at the highway department and also in a bingo hall and for his brother in law but none of those jobs worked out because of his medical problem.  

III.  Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability (ies).  38 C.F.R. § 4.16(b).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date. Otherwise, the effective date is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.   38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

In this case, the Veteran's claim for a TDIU was received on December 5, 2007.  Therefore, the earliest conceivable effective date for his increased evaluation would be December 5, 2006.  The Board notes that as of December 5, 2006, the Veteran met the schedular criteria for an award of a TDIU as a 60% rating for his bronchial asthma had been in place continuously since 1987.  Thus, the remaining question is whether it was factually ascertainable that the Veteran was unemployable due to his service connected disabilities at any time between December 5, 2006 and December 4, 2007.  

Notably, the September 2008 rating decision awarded a TDIU based on the results of the February 2008 VA examination where the examiner indicated that the service connected pulmonary disability precluded the Veteran from doing anything but sedentary work.   Unfortunately, there is no similar evidence of record between December 5, 2006 and December 4, 2007 indicating that the Veteran was unemployable due to service connected disability.  Accordingly, in the absence of such evidence, the Board has no basis for granting an effective date prior to December 5, 2007 for the TDIU rating because, according to the record, it was not factually ascertainable that the Veteran was unemployable due to service connected disability within one year prior to that date.  38 C.F.R. § 3.400.

The Veteran has essentially argued that his 1992 claim for a TDIU is still pending because he definitely appealed the RO's August 1992 denial of a TDIU.  However, the record shows that although the Veteran did appeal the initial August 1992 rating decision, he did not continue an appeal to the Board after the RO again denied the claim in a February 1993 statement of the case.  Accordingly, the 1992 claim is not pending and the record also does not show that there are any additional claims pending for a TDIU prior to the now adjudicated claim received on December 5, 2007.

It is noted that there was some discussion of a claim for an increased rating in 2002, however, appellant was incarcerated at that time and did not contend that he could not work.  Moreover, this was taken as a claim seeking service connection for tuberculosis as part of the lung pathology.  He was told to submit evidence and did not do so within a year.  In fact most of the letter concentrated on information and questions concerning a reported overpayment, and payment of money to those keeping one or more of his children.  While there were opinions that he had could not work in the early 1990's Social Security documents, and his claim form indicate that he worked after those opinions were entered.  Thus, there is nothing to support that he could not work in 2002 or that this was a claim for an increased rating.

The Board is also cognizant of the Veteran's essential argument that his appeal to the Board may have been shredded by the RO.  However, although the Veteran correctly pointed out that there had been some earlier shredding incidents at RO's in different locations around the country, there is no evidence that the Veteran's claims file was at all affected by any of these incidents.  In the absence of such evidence, the Board does not have a basis for concluding that the alleged shredding took place.  Moreover, after the statement of the case was sent in early 1993 appellant carried on a great deal of correspondence with the VA.  At no time did he ask about that claim, or suggest that he thought it was open and ongoing.  Moreover, appellant is shown to have worked since that decision.  Therefore, there is nothing in the record to suggest that there are documents that were not associated with the claims file.

In short, the Board is bound by the regulations governing assignment of effective dates.  Because the Veteran's claim for a TDIU was received on December 5, 2007; because, according to the record, it was not factually ascertainable that he was unemployable at any time between December 5, 2006 and December 5, 2007; and because there are no earlier pending claims for a TDIU of record, the Board is not able to assign an effective date prior to December 5, 2007 for the award of a TDIU.  The preponderance of the evidence is against the claim and it must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date prior to December 5, 2007 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


